NATIONWIDE MUTUAL FUNDS Nationwide Bond Fund Nationwide Mid Cap Market Index Fund Nationwide Bond Index Fund Nationwide International Value Fund Nationwide Core Plus Bond Fund Nationwide International Index Fund Nationwide Enhanced Income Fund Nationwide Money Market Fund Nationwide Fund Nationwide Portfolio Completion Fund Nationwide Global Equity Fund Nationwide S&P 500 Index Fund Nationwide Government Bond Fund Nationwide Short Duration Bond Fund Nationwide Growth Fund Nationwide Small Cap Index Fund Nationwide High Yield Bond Fund Nationwide Small Company Growth Fund Nationwide Inflation-Protected Securities Fund Nationwide U.S. Small Cap Value Fund Supplement dated May 16, 2014 to the Statement of Additional Information dated March 1, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective immediately, Edward Herbert no longer serves as portfolio manager to the Nationwide Fund.Accordingly, all references to, and information regarding, Edward Herbert in the SAI, are deleted in their entirety. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
